Citation Nr: 0717454	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
North Little Rock, Arkansas, which denied the veteran's 
claims.  

The claim for entitlement to service connection for a heart 
disorder, as secondary to a service-connected lumbar spine 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's inservice head injury was acute and transitory and 
resolved without residuals.  

2.  The competent medical evidence reflects that the 
veteran's current headache complaints are not related to a 
head injury in service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for residuals of a head injury was 
received in October 2002.  Prior to the claims being 
adjudicated in August 2003, the agency of original 
jurisdiction provided notice of VA's duty to assist in a 
November 2002 letter that addressed the head injury claim.  
In this letter, the veteran was told of the requirements to 
establish service connection, of the reasons for the denial 
of his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in July 2003 for the head injury residuals provided 
current assessments of the veteran's condition based not only 
on examination of the veteran, but also on review of the 
records. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
However, since service connection is being denied for the 
residuals of a head injury, the failure to send such a letter 
is harmless error.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. §§ 3.102, 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he should be service connected for 
residuals of a head injury which he sustained in service.  

The veteran's July 1961 entrance examination revealed normal 
examination of the head, face and neck, and he did not report 
any complaints of headaches or dizziness in the accompanying 
report of medical history.  Service medical records reveal 
that the veteran was treated in December 1965 for a 
laceration measuring 2 inches of the right paretial area of 
the head.  There were no bone chips and no sign of 
concussion.  His injury was cleaned with Phisohex, washed 
with saline and sutured.  A January 1966 service medical 
record revealed complaints of dizziness for about 2 to 6 
seconds secondary to being struck in the head over the right 
ear with a pool cue.  He began to have dizzy spells, not 
related to the time of day, position changes or degree or 
alcohol intake.  There were associated right sided headaches 
and visual changes.  The right sided headaches occurred 
independently of visual changes and were not responsive to 
aspirin.  He had an increase in intensity and frequency over 
the past few weeks.  Neurological examination was within 
normal limits.  The impression was diagnosis undetermined 
(DU) and dizziness, rule out subdural.  He underwent X-rays 
in January 1966 for a history of trauma to the right parietal 
area, with the veteran beginning to have headaches and 
dizziness but with normal neurological examination; the X-ray 
report showed no bony abnormalities.  His June 1968 
separation examination revealed normal findings of the head, 
face and scalp.  A history of head injury in Ireland in 1965 
was noted, as was dizziness, with no complications and no 
sequela.  The accompanying report of medical history was 
significant for his answering "yes" to whether he had 
dizziness or fainting spells, but he checked "no" for 
frequent or severe headaches and for any other potential 
residuals of head injury.    

The reports of June 1969 and July 1969 VA examinations 
revealed that the veteran's head, face and neck were normal.  
Examination of his nervous system revealed him to be 
cooperative, alert, coherent, relevant in responses and 
speaking spontaneously.  He could coordinate his 
musculoskeletal system well and had no abnormal deep or 
superficial reflexes bilaterally.  His sensations were intact 
and he had good equilibrium.  His gait was steady, firm and 
well coordinated.  

A July 1974 VA examination was limited to examining lumbar 
spine problems and did not address any possible residuals of 
a head injury.

A February 1983 VA examination likewise focused on the 
veteran's back complaints but did include a review of service 
medical records and noted a history of the veteran being 
struck in the right parietal region with a pool cue in 
December 1965, and having normal skull films noted with no 
symptoms, save dizziness which cleared up on observation.  

VA and private treatment records from the late 1970's through 
2003 address other medical issues and contain no probative 
evidence regarding the veteran's claimed residuals of a head 
injury in the service.  

A November 2002 lay statement submitted by an individual who 
said he served as a sergeant with the veteran noted that in 
December 1965 he was notified that the veteran had been 
injured in an altercation in the barracks, having been struck 
in the head by a pool cue.  The medic was said to have 
treated the veteran for a scalp wound that required a couple 
of stitches.  The next scheduled shift, the veteran began to 
have episodes of light headedness and dizzy spells.  
Thereafter the veteran was airlifted to the Naval medical 
station in Keflavik Iceland, where he remained for 2 weeks 
and then returned to duty, and after his return continued to 
suffer from occasional episodes of light headedness and dizzy 
spells.  When this individual left to return to the states in 
1966 the veteran was still having such problems occasionally.  

The report of a July 2003 VA examination to ascertain the 
etiology of the veteran's claimed head injury residuals noted 
that the veteran reported suffering a head injury while in 
Iceland after being hit by a pool cue.  He reported being 
told of having a loss of consciousness for 10 minutes as well 
as receiving 32 sutures to his head.  After the injury he 
reported dizziness, headaches, tinnitus and "collapsing 
periods."  He stated that he was hospitalized in the Naval 
Hospital in Iceland for 10 to 12 days after the incident.  A 
note in the claims file dated in January 1966 was noted to 
document the accident as well as his complaints of dizziness, 
headaches and visual changes.  The neurological examination 
was within normal limits.  The June 1968 separation 
examination was noted to document the head injury with 
concussion and dizziness in 1965 but reported no 
complications and no sequela.  He had been followed up for 
headaches since the initial injury.  He stated he did not 
want to complain of headaches or report the closed head 
injury because he was afraid of being removed from flying 
status.  He reported that a computed tomography (CT) of his 
brain at St. Michaels Hospital in Texas from the 1980's was 
normal.  Currently he took 800 milligrams of Ibuprofen every 
2 hours for headaches until they went away.  He denied side 
effects.  He said the headaches occurred about 2 hours per 
week that last between 4 hours and 2 days in duration.  He 
reported flashing dots occasionally with the headaches when 
he stands.   He also had photophobia.  He denied symptoms of 
nausea, vomiting, or syncopal episodes.  

Physical examination revealed the veteran to be alert, 
oriented, cooperative and in no apparent distress.  His head 
was normocephalic, with normal hair texture and distribution.  
Neurologically his general behavior, level of consciousness, 
and thought content were intact.  Muscle size, tone and 
strength were also normal, and without involuntary movements.  
Cranial nerves II to XII were intact.  His coordination 
appeared adequate and Babinski was negative bilaterally.  
Deep tendon reflexes were 2+ bilaterally in the biceps and 
patella.  The examiner was unable to elicit Achilles reflex 
bilaterally.  Romberg was negative and sensory status was 
intact in both lower extremities.  The diagnosis was closed 
head injury in 1965 and headaches.  The examiner opined that 
it is not likely that the headaches the veteran now 
experiences are secondary to his head injury he received in 
service.  There is no evidence of any abnormal neurological 
examination, skull fracture, intercranial bleed or any other 
complications after the injury.  According to "up-to-date 
online 112" post traumatic headaches should resolve within a 
few weeks to a couple months, although they can linger for 
months or years.  

A July 2003 CT of the head taken in conjunction with the VA 
examination was normal.  

An August 2003 letter submitted from a private doctor said he 
practiced in Texarkana, Texas from 1979 to 1992 and that his 
records were no longer available.  He indicated that the 
veteran was a patient from 1980 to 1981 through 1991.  The 
veteran had recurrent headaches for which he had seen a 
doctor about 2-3 times a year since his head injury in the 
military in Iceland.  The veteran was said to take 600 
milligrams of Motrin to treat the headaches.  Billing records 
were said to show that the veteran had a CT scan of his head 
done in October 1982 for evaluation of his chronic, recurrent 
headaches.  The headaches were described as being on the 
right side of his head and radiate to his neck and back and 
according to his history began when he sustained a blow to 
his head in the military.  The doctor indicated that while 
the veteran was no longer a patient, he understood that he 
still continued to have headaches at the present, and that 
the veteran had been a consistent and reliable historian.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of a head injury.  Although the 
veteran did suffer a head injury in the service, the evidence 
now reflects that no permanent residuals from this injury 
exist.  Specifically, the examiner in the July 2003 VA 
examination after examining the veteran and reviewing the 
claims file opined that it is not likely that the headaches 
the veteran now experiences are secondary to his head injury.  
The examiner cited the lack of neurological findings, skull 
fracture, intercranial bleed or any other complications after 
the injury in support of this opinion.  Aside from the 
headaches, which the examiner determined were unrelated to 
service there was also no current evidence of any residuals 
from the head injury in the service.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Although the August 2003 private 
doctor's letter did suggest a possible link between the 
veteran's current headaches and the head injury documented in 
service, this opinion was based solely on the veteran's own 
history and not on review of the complete records in the 
claims file which the examiner in the July 2003 examination 
had access to.  Thus it is outweighed by the July 2003 VA 
examination report.  The Board is not bound to accept medical 
opinions or conclusions which are based on a history supplied 
by the appellant, where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for residuals of a 
head injury is not warranted, and there is no doubt to be 
resolved, as the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a head injury is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for a heart disorder to include as secondary to 
his service-connected lumbar spine disorder.  He essentially 
alleges that the lumbar spine condition has contributed to 
his heart problems because he is unable to exercise due to 
back pain and has submitted evidence to support this 
contention.  In addition to numerous VA and private records 
documenting treatment for severe cardiac pathology, the 
veteran has submitted an August 2003 letter from his private 
cardiologist which states that the veteran's severe back 
injury that led to an inability to exercise may have played a 
role in the development of his coronary disease and 
myocardial infarction.  This cardiologist also pointed out 
another possible contributing factor of cigarette smoking, 
and the cardiac treatment records also note his smoking 
history.  To date, there has not been an examination to 
clarify the question of causation of his heart disease on a 
secondary basis.  

Under the provisions of 38 C.F.R. § 3.310(a) (2006), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice- connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation."  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Thus, a VA examination is needed to address 
the etiology of the claimed heart disease, to include whether 
it is caused or aggravated by his service-connected lumbar 
spine disability.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection or an 
increased rating is granted on appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal, the 
matter is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
claimed heart disability, to include as 
secondary due to his service-connected 
lumbar spine disorder.  The 
examination(s) should be conducted by an 
appropriate specialist(s) to determine 
whether any disorder(s) of his 
cardiovascular system is/are due to or 
aggravated by the service-connected 
lumbar spine disorder, as well as whether 
any such disorders are directly or 
presumptively due to service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s), and the examination 
reports must be annotated in this regard.  
The examiner(s) is/are requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
cardiovascular disorder.  In addressing 
the following questions, the examiner 
should address the August 2003 private 
cardiologists letter which discusses the 
possible etiology of the veteran's 
cardiovascular problems.  

Specifically the examiner(s) is requested 
to provide an opinion as to (1) whether 
the veteran has a current cardiovascular 
disability.  (2) Whether any diagnosed 
cardiovascular disability at least as 
likely as not began in service or was 
manifested within one year of his 
discharge from service. (3) the medical 
probability that any documented 
cardiovascular disability is related to 
the appellant's service-connected lumbar 
spine disorder and (4) whether it is at 
least as likely as not (at least a 50 
percent chance) that the appellant's 
service-connected lumbar spine disorder 
aggravated or contributed to or 
accelerated any cardiovascular disability 
found beyond any natural progression.  If 
the appellant's service-connected lumbar 
spine disorder aggravated or contributed 
to or accelerated any pathologic process 
involving the cardiovascular system, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claims should consider the applicability 
of 38 C.F.R. 
§ 3.310(a) (2006) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


